—In an action to recover damages for medical malpractice and wrongful death, the defendants appeal from a judgment of the Supreme Court, Nassau County (Warshawsky, J.), entered January 26, 1998, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $744,822.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, the plaintiff adduced sufficient evidence from which a jury could rationally conclude that the death of the plaintiff’s decedent was proximately caused by the defendants’ departure from good and accepted medical practice (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Mortensen v Memorial Hosp., 105 AD2d 151, 158; Mertsaris v 73rd Corp., 105 AD2d 67, 82-83; Kiker v Nassau County, 175 AD2d 99). Moreover, the verdict is based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
Similarly, the jury’s award of damages for lost earnings was not speculative, but was based on the decedent’s earnings at the time of his death (see, Johnson v Manhattan & Bronx Surface Tr. Operating Auth., 71 NY2d 198, 204; Plotkin v New York City Health & Hosps. Corp., 221 AD2d 425, 426; Marigliano v City of New York, 196 AD2d 533). Sufficient evidence was adduced that the decedent did not suffer from any other underlying illnesses or medical complaints which would have prevented his return to his former occupation. S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.